PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
WHITE, ANGELICA FIGUEIREDO 
Application No.: 14/537,888
Filed:  November 10, 2014
Title: METHOD AND APPARATUS FOR DELIVERING DIGITAL CONTENT OVER MOBILE NETWORK  

:
:
:               DECISION ON PETITION
:
:



This is a decision on the petition filed January 31, 2022, under the unintentional provision of 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the Final Office action of May 28, 2021.  The proposed reply required for consideration of a petition to revive must be a Notice of Appeal (and appeal fee required by 37 CFR 41.20(b)(2), an amendment that prima facie places the application in condition for allowance, a Request for Continued Examination and submission (37 CFR 1.114), or the filing of a continuing application under 37 CFR 1.53(b).  See MPEP 711.03(c)(III)(A)(2). A three (3) months extension of time pursuant to the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the date of abandonment of this application is November 29, 2021.  A Notice of Abandonment was mailed on January 03, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $500.00 the submission required by 37 CFR 1.114, submitted on January 17, 2022; (2) the petition fee of $525.00; and (3) a proper statement of unintentional delay.

Accordingly, since the $125.00, overpaying of the extension of time fee on October 03, 2020, was unnecessary, the petitioner may request a refund of this fee by writing to the following address:  Mail Stop 16, Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450. A copy of this decision should accompany petitioner’s request.

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.






/Dale A. Hall/Paralegal Specialist, OPET